Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered November 16, 2000, convicting defendant, after a jury trial, of vehicular assault in the second degree, operating a motor vehicle while intoxicated and endangering the welfare of a child, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
*115The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The credible evidence established defendant’s intoxication, and warranted the inference that he acted with criminal negligence (see People v Givens, 268 AD2d 240 [2000], lv denied 94 NY2d 947 [2000]; People v Carkner, 213 AD2d 735 [1995], lv denied 85 NY2d 970 [1995]).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Walker, 83 NY2d 455, 458-459 [1994]). None of the convictions upon which the court permitted inquiry was too old for such purpose.
The court’s charge, viewed as a whole (see People v Job, 87 NY2d 956 [1996]), provided the jury with appropriate guidance concerning the effect of defendant’s refusal to take sobriety tests, along with the surrounding circumstances.
We have considered and rejected defendant’s remaining claims. Concur—Tom, J.P., Mazzarelli, Saxe and Marlow, JJ.